DETAILED ACTION
  Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

   Claims status
2.	This office action is a response to an application filed on 05/05/2021 in which claims 1-30 are pending for examination.
                                        
                                                           Drawings
3.	The Examiner contends that the drawings submitted on 05/05/2021 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
6.	Claims 1-3, 11-14, 21-22 and 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over of WO 2020/228374 A1 (machine translation), hereinafter “WO’374” in view of Maiberger et al. (US 2013/0343489 A1), hereinafter “Maiberger”.
Regarding claim 1, WO’374 discloses an apparatus for wireless communications (Fig. 3D, relay node in a multi-hop scenario), comprising: at least one processor; and memory coupled to the at least one processor (Fig. 3D, device may be, for example, a terminal, or a network device (such as a base station), or a chip, a chip system, or a processor that can support the terminal or network device to implement), the memory comprising code executable by the at least one processor to cause the apparatus to: 
obtain a set of bits to convey to a first wireless node (page 8, 15, symbol to bit decoding as relay node in multi-hop); 
map the set of bits to a first modulation symbol of a set of modulation symbols, wherein the mapping is chosen based on an interpreted value of the set of bits (page 11, 14, 15, constellation point with the shortest Euclidean distance is taken as the basis The sent soft symbols generated by the mapping rule ensure that the power of the sent soft symbols is the same as the power of the corresponding constellation symbols i.e. bit to symbol encoding); and 
transmit the first modulation symbol to the first wireless node (page 16, preprocessing the symbol and send it to the next hop node).
While WO’374 implicitly refers to “obtain a set of bits to convey to a first wireless node” (page 8, 15, symbol to bit decoding as relay node in a multi-hop) [Note: Assuming Arguendo that WO’374 does not explicitly disclose or strongly suggest: “obtain a set of bits to convey to a first wireless node”], Maiberger from the same or similar field of endeavor explicitly discloses the memory comprising code executable by the at least one processor to cause the apparatus to: obtain a set of bits to convey to a first wireless node (Fig. 2, paragraphs [0013], [0037], [0044], multiple bits of the received symbol are decoded based on the soft metrics).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “obtain a set of bits to convey to a first wireless node” as taught by Maiberger, in the system of WO’374, so that it would provide receiving a symbol that has been modulated with multiple bits in accordance with a signal constellation including multiple constellation points (Maiberger, paragraph [0006]).

Regarding claim 2, WO’374 discloses the code executable by the at least one processor to cause the apparatus to map comprises code executable by the at least one processor to cause the apparatus to map sets of bits with nearby interpreted values are mapped to nearby modulation symbols (page 11, 14, 15, soft symbols generated by the mapping rule ensure that the power of the sent soft symbols is the same as the power of the corresponding constellation symbols; soft information can be obtained by formula).

Regarding claim 3, WO’374 discloses the interpreted value of the set of bits represents a log-likelihood ratio (LLR) value (page 8, soft information can be represented by log-likelihood ratio (log-likelihood ratio)).

Regarding claim 11, WO’374 discloses an apparatus for wireless communications (Fig. 3D, relay node in a multi-hop scenario), comprising: at least one processor; and memory coupled to the at least one processor (Fig. 3D, device may be, for example, a terminal, or a network device (such as a base station), or a chip, a chip system, or a processor that can support the terminal or network device to implement), the memory comprising code executable by the at least one processor to cause the apparatus to: 
perform a demapping of the first modulation symbol to obtain a set of bits, wherein the demapping is chosen based on an interpreted value of the set of bits (page 8, 15, coded bit of the constellation symbol corresponding to the fourth symbol is denoted as c, c includes c 1 , c 2 ,..., c Q , and the corresponding soft information is denoted as L, and L includes L 1 , L 2 ,..., L Q , the soft information can be calculated by formula (6)).
While WO’374 implicitly refers to “receive a first modulation symbol from a first wireless node;” (page 8, 15, symbol to bit decoding as relay node in a multi-hop) [Note: Assuming Arguendo that WO’374 does not explicitly disclose or strongly suggest: “receive a first modulation symbol from a first wireless node”], Maiberger from the same or similar field of endeavor explicitly discloses the memory comprising code executable by the at least one processor to cause the apparatus to: receive a first modulation symbol from a first wireless node (Fig. 2, paragraphs [0013], [0037], [0044], a first constellation point, having a minimal distance to the received symbol in accordance with a distance measure, is identified).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “receive a first modulation symbol from a first wireless node” as taught by Maiberger, in the system of WO’374, so that it would provide receiving a symbol that has been modulated with multiple bits in accordance with a signal constellation including multiple constellation points (Maiberger, paragraph [0006]).

Regarding claim 12, WO’374 in view of Maiberger disclose the apparatus according to claim 11.
Maiberger further discloses the code executable by the at least one processor to cause the apparatus to demap comprises code executable by the at least one processor to cause the apparatus to demap nearby modulation symbols to sets of bits with nearby interpreted values (paragraphs [0013], [0037], [0044], demodulates the received signal by computing a soft metric for each bit in each received symbol, and then reconstructs the data using a soft decoding process from the soft metrics).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the code executable by the at least one processor to cause the apparatus to demap comprises code executable by the at least one processor to cause the apparatus to demap nearby modulation symbols to sets of bits with nearby interpreted values” as taught by Maiberger, in the system of WO’374, so that it would provide receiving a symbol that has been modulated with multiple bits in accordance with a signal constellation including multiple constellation points (Maiberger, paragraph [0006]).

Regarding claim 13, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.

Regarding claim 14, WO’374 discloses the LLR value was computed by the first wireless node for a received data packet, to be relayed to the apparatus (page 15, second node generates a symbol to be sent in detail in the case that the second node is a relay node in a multi-hop scenario).

Regarding claim 21, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

Regarding claim 22, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

Regarding claim 26, the claim is rejected based on the same reasoning as presented in the rejection of claim 11.

Regarding claim 27, the claim is rejected based on the same reasoning as presented in the rejection of claim 13.

Regarding claim 28, the claim is rejected based on the same reasoning as presented in the rejection of claim 14.

7.	Claims 4-5, 15 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over of WO 2020/228374 A1 (machine translation), hereinafter “WO’374” in view of Maiberger et al. (US 2013/0343489 A1), hereinafter “Maiberger” in view of WO 2011/020213 A1 (machine translation), hereinafter “WO’213”.
Regarding claim 4, WO’374 in view of Maiberger disclose the apparatus according to claim 3.
	Neither WO’374 nor Maiberger explicitly discloses “compute the LLR value for a received data packet, to be relayed to the first wireless node, that has not been decoded”.
However, WO’213 from the same or similar field of endeavor discloses compute the LLR value for a received data packet, to be relayed to the first wireless node, that has not been decoded (page 6, compared with Example 1, the relay station in Example 2 does not decode the received symbols after receiving the packet from the user terminal, but calculates each of the plurality of packets; symbol LLR (step S1101), then, in step S1103, the relay station estimates the received symbol by the ML (Maximum Likelihood) principle, which can be calculated by the above expression (2)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “compute the LLR value for a received data packet, to be relayed to the first wireless node, that has not been decoded” as taught by WO’213, in the combines system of WO’374 and Maiberger, so that it would provide forwarding efficiency of the relay station to ensure reception quality to perform joint modulation-based network coding processing (WO’213, page 3).

Regarding claim 5, WO’374 in view of Maiberger and disclose WO’213 the apparatus according to claim 4.
WO’213 further discloses the memory further comprises code executable by the at least one processor to cause the apparatus to use a different modulation scheme to relay LLRs to the first wireless node than is used to transmit a data packet (page 4, QPSK symbol and a 16QAM symbol can be jointly modulated into a 64QAM symbol).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the memory further comprises code executable by the at least one processor to cause the apparatus to use a different modulation scheme to relay LLRs to the first wireless node than is used to transmit a data packet” as taught by WO’213, in the combines system of WO’374 and Maiberger, so that it would provide forwarding efficiency of the relay station to ensure reception quality to perform joint modulation-based network coding processing (WO’213, page 3).

Regarding claim 15, the claim is rejected based on the same reasoning as presented in the rejection of claim 5.

Regarding claim 23, the claim is rejected based on the same reasoning as presented in the rejection of claim 4.

8.	Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over of WO 2020/228374 A1 (machine translation), hereinafter “WO’374” in view of Maiberger et al. (US 2013/0343489 A1), hereinafter “Maiberger” in view of Chung (US 2013/0121125 A1), hereinafter “Chung”.
Regarding claim 10, WO’374 in view of Maiberger disclose the apparatus according to claim 1.
Neither WO’374 nor Maiberger explicitly discloses “the interpreted value of the set of bits represents a pixel intensity of an image”.
However, Chung from the same or similar field of endeavor discloses the interpreted value of the set of bits represents a pixel intensity of an image (paragraph [0013], LLR algorithm is described in brief as follows: a LDPC decoder calculates initial LLR after calculating probabilities for each case when the data pixel is symbol “0” or “1”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the interpreted value of the set of bits represents a pixel intensity of an image” as taught by Chung, in the combined system of WO’374 and Maiberger, so that it would provide processing optical information using a low density parity check code relates to decoding performance (Chung, paragraph [0001]).

Regarding claim 20, the claim is rejected based on the same reasoning as presented in the rejection of claim 10.

Allowable Subject Matter
9.	Claims 6-9, 16-19, 24-25 and 29-30 are objected to as being dependent upon a rejected base claim, but would be allowable under or contingent upon the following conditions :
(1) that the claims are rewritten in independent form including all of the limitations of the base claim and any intervening claims as presented by applicant and referenced herein,
(2) that the subject limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitation, any proceeding claim limitations, and any intervening claim limitations, and
(3) that all independent claims (1, 11, 21 and 26) were amended with similar features and the amendments were submitted in a formal response.
The following is a statement of reasons for the indication of allowable subject matter: 
Prior art reference WO’374 discloses memory further comprises code executable by the at least one processor to cause the apparatus to:  map LLRs to modulation symbols according to the mapping and transmits the modulation symbols to the first wireless node (page 10, if SNR>10dB, it means that the link quality is better; the first value of the first parameter is selected in the range of deviation 1; if SNR≤10dB, the first parameter of the first parameter The value is selected in the range biased towards 0).
The prior art, however, neither explicitly teaches nor suggests “second wireless node maps LLRs to modulation symbols according to a mapping and transmits the modulation symbols to the first wireless node only if one or more channel related conditions are, wherein the one or more conditions involve applying a signal to noise ratio (SNR) threshold to at least one of an inbound link or outbound link of the first wireless node”, as recited by claims 6-9, 16-19, 24-25 and 29-30.




Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SITHU KO/           Primary Examiner, Art Unit 2414